Per Curiam:
We think that upon the facts here disclosed the Special Term was justified in granting an injunction pending the trial to preserve the rights of the parties as they at present exist, leaving the merits to he determined upon the trial. We think, however, that the order should he affirmed upon condition that plaintiff increase the security given upon the injunction from §1,000 to §5,000. If this condition is complied with within twenty days from service of the order to he entered herein, the order appealed from will he affirmed, with ten dollars costs and disbursements to abide the event; if the condition he not complied with the order appealed from is reversed and the motion for injunction denied, with ten dollars costs and disbursements. Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order affirmed, with ten dollars costs and disbursements to abide event on conditions stated in opinion; if not complied with order reversed and motion denied, with ten dollars costs and disbursements. Settle order on notice.